United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________
Appearances:
Lenin V. Perez, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-1892
Issued: February 21, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On August 12, 2013 appellant, through his representative, filed a timely appeal from a
July 3, 2013 Office of Workers’ Compensation Programs’ (OWCP) merit decision which denied
his claim for an employment-related injury. The Board docketed the appeal as No. 13-1892.
The Board has duly considered the matter and finds that the case is not in posture for
decision.
On January 24, 2012 appellant, then a 56-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that he sustained a right knee injury due to factors of his
federal employment. By decision dated March 15, 2012, OWCP denied the claim on the basis
that causal relationship had not been established between the claimed right knee condition and
factors of his federal employment. On March 23, 2012 appellant, through his representative,
requested an oral hearing before an OWCP’s hearing representative, which was held via
telephone on July 9, 2012.
By decision dated September 18, 2012, OWCP’s hearing
representative affirmed the March 15, 2012 decision, finding that appellant failed to establish
that his right knee conditions on and after December 17, 2011 were causally related to his federal
employment during the period July 1 to December 17, 2011. The hearing representative
indicated that appellant had an accepted case under OWCP File No. xxxxxx275 for right knee
sprain/strain and lateral meniscus tear. He stated that he “could not find support in the case
record for the existence of these accepted conditions” and found “that since case xxxxxx275 and

case xxxxxx361 both involve the same body part, they should be combined.” Appellant’s
representative requested reconsideration on June 12, 2013. By decision dated July 3, 2013,
OWCP denied modification of the September 18, 2012 decision.
In reaching his September 18, 2012 decision, OWCP’s hearing representative relied upon
a decision under File No. xxxxxx275. The case record, however, does not contain this decision
or any evidence relative to File No. xxxxxx275. The absence of this decision and accompanying
evidence precludes the Board from properly reviewing OWCP’s decision as it relied upon
evidence from another file number in reaching its conclusions. Moreover, OWCP’s hearing
representative stated that the files should be combined due to injuries involving “the same body
part.” OWCP procedures provide that cases should be doubled when a new injury case is
reported for an employee who previously filed an injury claim for a similar condition or the same
part of the body.1 The Board finds that OWCP failed to properly combine the cases and
continued to adjudicate the claim. As the case record submitted to the Board would not permit
an informed adjudication of the case, the Board finds that the case is not in posture for decision.
Consequently, the case will be remanded for OWCP to combine the current case record with File
No. xxxxxx275 and properly adjudicate the issue of whether appellant has established a causal
relationship between his right knee conditions and factors of his federal employment. Following
this and such other development as deemed necessary, OWCP shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the July 3, 2013 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded for further development consistent
with this order of the Board.
Issued: February 21, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board
1

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter
2.400.8(c)(1) (February 2000).

2

